Citation Nr: 0306454	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  95-21 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The veteran served in the United States Merchant Marine 
during the Second World War.  He had periods of oceangoing 
service from: March 23, 1943 to June 29, 1943; July 19, 1943 
to November 17, 1943; December 6, 1943 to March 31, 1944; 
and, May 6 1944 to August 23, 1944.  These periods of 
oceangoing service are the veteran's only periods of active 
military service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied service 
connection for asbestos related disease.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  A private radiology report dated August 1989 indicates 
that the veteran has bilateral pleural thickening consistent 
with prior asbestos exposure.

3.  A private radiology report dated November 1993 indicates 
an interpretation of asbestosis.  

4.  VA medical examination reports dated August 1994 and 
August 2001 indicate that the veteran has a history of 
asbestos exposure without any current objective 
manifestations of asbestos related disease.  

5.  Competent evidence of record reveals that the veteran had 
an extensive period of asbestos exposure before, during, and 
after his periods of active military service.  


CONCLUSION OF LAW

Asbestosis was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, (West 2002); 
38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  
With respect to this duty to assist the veteran in obtaining 
evidence, the VCAA requires that VA notify the claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

In this case, VA informed the appellant of the evidence 
needed to substantiate his claim in a letter dated May 2001.  
This letter also informed the appellant of VA's duty to 
assist the appellant and which party would be responsible for 
obtaining which evidence.  The Board concludes that the 
discussion therein adequately informed the appellant of the 
information and evidence needed to substantiate his claim, 
and of VA's duty to assist in obtaining evidence thereby 
meeting the notification requirements of the VCAA.  

As discussed above, VA has fulfilled its duties to inform and 
assist the appellant on his claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.  A remand or 
further development of the claim to reopen would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2002).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

II.  Requirements for Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.304 (2002).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (2002).  Establishing direct service 
connection for a disability, which has not been clearly shown 
in service, requires the existence of a current disability 
and a relationship or connection between that disability and 
a disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) 
(2002); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had asbestos exposure during 
active military service; (2) whether he has a current 
asbestos related pulmonary disability; and, if so, (3) 
whether the current disability is etiologically related to 
the asbestos exposure during service.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002). 

"Asbestosis is a pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  
Another similar definition of pneumoconiosis is "a condition 
characterized by permanent deposition of substantial amounts 
of particulate matter in the lungs, usually of occupational 
or environmental origin."  Dorland's Illustrated Medical 
Dictionary, 1315 (28th ed., 1994).  

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
observed that there has been no specific statutory guidance 
with regard to claims for service connection for asbestosis 
and other asbestos-related diseases, nor has the Secretary 
promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  However, VA has issued a circular on 
asbestos-related diseases, entitled Department of Veterans 
Benefits, Veteran's Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988) [hereinafter "DVB 
Circular"], that provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
Board notes that the DVB circular has been subsumed verbatim 
as § 7.21 of VA manual ADMIN21 [hereinafter "M21-1"].  

More recently the Court has held that "neither MANUAL M21-1 
nor the CIRCULAR creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure of asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 
(1999); see also, Nolen v. West, 12 Vet. App. 347 (1999); 
VAOGCPREC 4-2000.

III.  Medical Evidence of Current Asbestosis Disability

The veteran claims that he was exposed to asbestos during 
periods of active oceangoing service with the United States 
Merchant Marine during the Second World War.  As an initial 
matter he must establish with competent medical evidence that 
he currently has an asbestos related disorder.  

The veteran has submitted only three pieces of evidence to 
support his claim.  A private radiology report dated August 
1989 indicates that a chest x-ray of the veteran was taken.  
The report indicated that the veteran had "bilateral pleural 
thickening  . . .  consistent with previous asbestos exposure 
indicating asbestos related disease.  The Board notes that 
this report did not specify what the veteran's prior asbestos 
exposure was.  

The veteran submitted the results of a private pulmonary 
function test dated October 1992.  However, this report is 
mostly numerical and dose not indicate results in narrative 
form.  A private chest x-ray report dated November 1993 
indicates that that the veteran had some pleural thickening 
and plaques and rendered an interpretation of "asbestosis."  

In June 1994 a VA examination of the veteran was conducted.  
The veteran reported his Merchant Marine service which 
largely consisted of duty in the engine room.  The veteran 
did not report any other history of asbestos exposure, but he 
indicated complaints of shortness of breath on climbing 
stairs.  Physical examination revealed no coughing or 
dyspnea.  Auscultation of the chest was essentially normal 
except for "crepitant rales at the lung bases."  The 
accompanying report of chest x-ray examination revealed the 
presence of emphysema and mild pleural thickening of the left 
lung base.  The diagnosis was simply "history of asbestos 
exposure 1942 to 1945."  

In August 2001 another VA examination of the veteran was 
conducted.  The veteran again reported having shortness of 
breath on physical exertion.  The examining physician noted 
that the veteran remained in the Merchant Marines after his 
active service in World War II until 1950.  The veteran 
reported a history of asbestos exposure from before, during, 
and after his periods of active service.  The veteran also 
reported smoking from age 13 until age 65.  Physical 
examination of the veteran's chest was essentially normal.  
Pulmonary function testing revealed a mild obstructive 
defect.  Chest x-rays reveled the presence of chronic 
obstructive pulmonary disease, COPD.  The examining 
physician's diagnosis was that the veteran suffered from mild 
COPD as a result of his history of smoking.  The physician 
indicated that the veteran's significant exposure to asbestos 
in the past is not in dispute, but that there was no evidence 
of any "objective manifestations or any internal medicine or 
pulmonary diagnosis associated with asbestos."

The evidence of record establishes that the veteran currently 
suffers from COPD from his history of smoking.  There is no 
medical evidence that the veteran currently suffers from any 
asbestos related pulmonary disorder.  With no evidence of any 
current asbestos related disability, the preponderance of the 
evidence is against the veteran's claim for service 
connection.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 
104 F.3d 1328 (1997) (Interpret 38 U.S.C. § 1131 as requiring 
the existence of a present disability for VA compensation 
purposes).  See also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

At this point the Board notes that VA has requested that the 
veteran submit medical evidence showing that he has a current 
asbestos related disability.  As recently as October 2002 the 
Board requested this evidence from the veteran and he failed 
to provide it.  

IV.  Military Service and Asbestos Exposure

As noted in the introduction section above, the veteran 
served in the United States Merchant Marine during the Second 
World War.  He had periods of oceangoing service from: March 
23, 1943 to June 29, 1943; July 19, 1943 to November 17, 
1943; December 6, 1943 to March 31, 1944; and, May 6 1944 to 
August 23, 1944.  These periods of oceangoing service are the 
only periods of time which the veteran is considered to have 
been on active military service.  38 C.F.R. 
§ 3.7(x)(15)(2002).  Review of the available service records 
does reveal that the veteran served in engineering ratings 
during his periods of active service.  

The Board will take some time to address the veteran's 
allegations of asbestos exposure during service.  The veteran 
alleges that during his active service in the Merchant 
Marines during World War II that he was exposed to asbestos 
because his duties involved working in the engine rooms of 
the ships on which he served.  

M21-1 provides some guidance with respect to occupational 
asbestos exposure.  It states that:

(1)  Some of the major occupations involving 
exposure to asbestos include mining, milling, 
work in shipyards, insulation work, demolition 
of old buildings, carpentry and construction, 
manufacture and servicing of friction products 
such as clutch facings and brake linings, 
manufacture and installation of roofing and 
flooring materials, asbestos cement sheet and 
pipe products, military equipment, etc.  
Exposure to any simple type of asbestos is 
unusual except in mines and mills where the raw 
materials are produced.

(2)  High exposure to asbestos and a high 
prevalence of disease have been noted in 
insulation and shipyard workers.  This is 
significant considering that, during World War 
II, several million people employed in U.S. 
shipyards and U.S. Navy veterans were exposed 
to chrysotile products as well as amosite and 
crocidolite since these varieties of African 
asbestos were used extensively in military ship 
construction.  Many of these people have only 
recently come to medical attention because the 
latent period varies from 10 to 45 or more 
years between first exposure and development of 
disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as 
a month or two) or indirect (bystander 
disease).

Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21, b.

The veteran's Merchant Marine service separation papers are 
of record.  They reveal that he did serve in the engine rooms 
of merchant ships during his periods of active oceangoing 
service.  As such, the Board concedes that the veteran was 
exposed to asbestos during his periods of active service.  
However, there is evidence that the veteran also had asbestos 
exposure before and after his period of active service.  

Evidence of record reveals that the veteran served in the 
Merchant Marine from 1942 to 1950.  However, he had periods 
of qualifying active service only in 1943 and 1944.  The 
evidence shows exposure to asbestos while the veteran was in 
the Merchant Marine before and after his periods of active 
service.  

The evidence of record also reveals that the veteran has been 
a plaintiff in private litigation based on industrial 
asbestos exposure.  In October 2002 the pleadings from this 
litigation were provided to VA.  These pleadings reveal that 
the veteran had post service asbestos exposure in private 
employment dating from 1948 until 1975.  

That the veteran has had significant asbestos exposure both 
before, during, and after his active service is not really in 
dispute.  As noted above, "neither MANUAL M21-1 nor the 
CIRCULAR creates a presumption of exposure to asbestos solely 
from shipboard service.  Rather, they are guidelines which 
serve to inform and educate adjudicators as to the high 
exposure of asbestos and the prevalence of disease found in 
insulation and shipyard workers and they direct that the 
raters develop the record; ascertain whether there is 
evidence of exposure before, during, or after service; and 
determine whether the disease is related to the putative 
exposure."  Dyment v. West, 13 Vet. App. 141 (1999); see 
also, Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4-
2000.

The August 1989 private x-ray report is the single medical 
record which indicates that the veteran has bilateral pleural 
thickening consistent with previous asbestos exposure.  
However, this record does not indicate which asbestos 
exposure.  This record does not link any asbestos related 
disorder to the veteran's periods of asbestos exposure during 
active service.  Moreover, there medical evidence noted in 
the section above indicates that the veteran does not 
currently suffer from any asbestos related disability.  As 
such, the preponderance of the evidence is against the 
veteran's claim.

ORDER

Service connection for asbestosis is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

